Case 2:18-cv-13481-NGE-APP ECF No. 63, PagelD.2895 Filed 12/22/20 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ADAM COMMUNITY CENTER,

a domestic nonprofit corporation, a/k/a Civil Action No. 18-13481

ADAM COMMUNITY (ACC), a
domestic nonprofit corporation,

Plaintiff,
V.

CITY OF TROY, et al,
Defendants.

Amy V. Doukoure (P80461)

Council on American Islamic Rel.

Attorney for Plaintiff

1905 S. Haggerty Rd. Ste.105
Canton, MI 48188

(248) 559-2247 — Phone
adoukoure@cair.com

 

Thomas More Law Center
Richard Thompson (P21410)
Attorney for

Defendant Glenn Clark

24 Frank Lloyd Wright Drive
P.O. Box 393

Suite J-3200

Ann Arbor, MI 48106
rthompson@thomasmore.org

Hon. Nancy G. Edmunds

Lori Grigg Bluhm (P46908)
Allan T. Motzny (P37580)
Attorneys for Defendants City
of Troy, Troy City Council, Troy
Planning Commission, Troy
Zoning Board of Appeals, Daniel
Agaus, David Eisenbacher,
Orestis Kaltsounis, Padma
Kuppa, and James McCauley
500 W. Big Beaver Road

Troy, MI 48084

(248) 524-3320 — Phone
Bluhmlg@troymi.qov
motznyat@troymi.gov

 

 

DEFENDANTS EX PARTE MOTION TO FILE A MOTION FOR
SUMMARY JUDGMENT AND BRIEF EXCEEDING TWENTY-FIVE

PAGES
Case 2:18-cv-13481-NGE-APP ECF No. 63, PagelD.2896 Filed 12/22/20 Page 2 of 6

Defendants City of Troy, Troy City Council, Troy Planning
Commission, Troy Zoning Board of Appeals (hereafter all Defendants are
collectively referred to as Troy or City) moves this Court for an Order
allowing Troy to file a motion for summary judgment and brief of 46 pages
that exceeds the 25-page limit of LR 7.1(d)(3) for reasons set forth below:

1. The above case has been consolidated for pretrial and discovery
purposes with the case of United States of America v City of Troy,
Case No. 19-12736, and it is Troy’s intent to file the exact same
motion and brief in both cases since the issues in both cases are
based on the same allegations of fact. In other words, instead of
filing two separate briefs of up to 25 pages, there will be one
motion brief combination of 46 pages. A copy of the motion and
brief and appendix, is separately attached.

2. Pursuant to this Court's scheduling order, dispositive motions in
this case are due December 23, 2020.

3. Due to the complexity of the issues in the two consolidated cases,
the Defendants motion for summary judgment and brief will
exceed 25 pages because limiting the number of pages to 25 will
not allow Troy to adequately address all the relevant facts and

issues.
Case 2:18-cv-13481-NGE-APP ECF No. 63, PagelD.2897 Filed 12/22/20 Page 3 of 6

4. The circumstances that require a motion and brief exceeding the
29-page limit include the following:

a. Plaintiff Adam Community Center filed an eleven-count
complaint against Defendant seeking declaratory and injunctive
relief and damages and the United States has filed a two-count
complaint seeking declaratory and injunctive relief. Based on
the total number of counts asserted, Troy requires more than
25 pages to address each of the counts.

b. Both cases involve complex issues related to the Religious
Land Use and Institutionalized Person Act, 42 USC §§ 2000cc
— 2000cc-5 (RLUIPA). Adam’s complaint also includes claims
filed under 42 U.S.C. §1983 alleging several constitutional
violations. Troy cannot adequately address all these issues
unless it is allowed to file a motion and brief exceeding the 25-
page limit.

c. There has been extensive discovery in the two consolidated
cases resulting in the exchange of several documents. In
response to the numerous discovery requests of the United
States, Troy has provided over 10,000 pages of documents to

that Plaintiff. There have also been 13 depositions in the two
Case 2:18-cv-13481-NGE-APP ECF No. 63, PagelD.2898 Filed 12/22/20 Page 4 of 6

consolidated cases and three expert witness reports were
exchanged. Six of the depositions conducted by the United
States were very lengthy affairs beginning in the morning and
lasting late into the late afternoon. Due to the extensive
discovery that has taken place, it is necessary that Troy be
allowed to file a motion and brief exceeding the 25-page limit in
order to adequately summarize the facts that are relevant to
this case.

Wherefore, it is Troy's request this Court grant this ex parte motion

and permit the Defendants to file a motion for summary judgment and

brief that exceeds twenty-five pages in length. A proposed order is

attached below.

Dated: December 22, 2020 s/Allan T. Motzny
Lori Grigg Bluhm (P46908)
Allan T. Motzny (P37580)
Attorneys for Defendant
500 W. Big Beaver Road
Troy, MI 48084
(248) 524-3320

motznyat@troymi.gov

BRIEF INSUPPORT OF DEFENDANTS EX PARTE MOTION TO FILE A
MOTION FOR SUMMARY JUDGMENT AND BRIEF EXCEEDING
TWENTY-FIVE PAGES

Defendants rely on the stated facts and court rule stated above in
Case 2:18-cv-13481-NGE-APP ECF No. 63, PagelD.2899 Filed 12/22/20 Page 5 of 6

support of the motion.

Dated: December 22, 2020 s/Allan T. Motzny
Lori Grigg Bluhm (P46908)
Allan T. Motzny (P37580)
Attorneys for Defendant
500 W. Big Beaver Road
Troy, MI 48084
(248) 524-3320

motznyat@troymi.qov

Certificate of Service

| hereby certify that on December 22, 2020, | electronically filed Defendants
Motion to File a Motion for Summary Judgment and Brief Exceeding
Twenty-Five Pages and Brief in Support with the Clerk of the Court using
the ECF system which will send notification of such filing to all parties of
record using the ECF system.

s/Allan T. Motzny

Lori Grigg Bluhm (P46908)

Allan T. Motzny (P37580)

Attorneys for Defendants

500 W. Big Beaver Road

Troy, MI 48084

(248) 524-3320
Dated: December 22, 2020 motznyat@troymi.gov
Case 2:18-cv-13481-NGE-APP ECF No. 63, PagelD.2900 Filed 12/22/20 Page 6 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ADAM COMMUNITY CENTER,

a domestic nonprofit corporation, a/k/a Civil Action No. 18-13481
ADAM COMMUNITY (ACC), a

domestic nonprofit corporation, Hon. Nancy G. Edmunds

Plaintiff,
V.

CITY OF TROY, ef al,
Defendants.

ORDER GRANTING DEFENDANT CITY OF TROY’S EX PARTE
MOTION TO FILE A MOTION FOR SUMMARY JUDGMENT AND BRIEF
EXCEEDING TWENTY-FIVE PAGES

Defendants Ex Parte Motion to File a Motion for
Summary Judgment and Brief Exceeding Twenty-Five Pages is Granted.

Dated: December, 2020 Is
NANCY G. EDMUNDS
UNITED STATES DISTRICT JUDGE
